

117 HR 3523 IH: Cullum Owings Large Truck Safe Operating Speed Act of 2021
U.S. House of Representatives
2021-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3523IN THE HOUSE OF REPRESENTATIVESMay 25, 2021Mrs. McBath (for herself and Mr. Katko) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Secretary of Transportation to promulgate standards and regulations requiring all new commercial motor vehicles to be equipped with technology to limit maximum operating speed, to require existing speed-limiting technologies already installed in commercial motor vehicles manufactured after 1992 to be used while in operation, and to require that the maximum safe operating speed of commercial motor vehicles shall not exceed 65 miles per hour, or 70 miles per hour with certain safety technologies.1.Short titleThis Act may be cited as the Cullum Owings Large Truck Safe Operating Speed Act of 2021.2.Federal motor vehicle safety standard and Federal motor carrier safety regulation for speed-limiting technologies(a)FindingsCongress finds that—(1)according to the Federal Motor Carrier Safety Administration, during the period beginning on January 1, 2004, and ending on December 31, 2013, 10,440 people were killed in motor vehicle crashes in which the speed of a commercial motor vehicle likely contributed to severity;(2)a 2007 survey of truck drivers by the Insurance Institute for Highway Safety determined that 64 percent of the drivers were in favor of a speed-limiting requirement;(3)according to a 2012 study commissioned by the Federal Motor Carrier Safety Administration, trucks not using a speed-limiting technology had a speed limit-relevant crash rate almost 2 times higher than the rate of trucks using a speed-limiting technology;(4)speed-limiting devices have been required to be installed and used on commercial motor vehicles throughout the world, including in—(A)Australia, which has required the use of those devices since 1990;(B)the United Kingdom, which has required the use of those devices since 1992; and(C)the European Union, which has required the use of those devices since 1994; and(5)the Department of Transportation has been examining the issues involving speed-limiting technologies since at least 2006.(b)DefinitionsIn this section:(1)Adaptive cruise control systemThe term adaptive cruise control system means a system on a commercial motor vehicle that is designed—(A)to maintain a set speed; and(B)when applicable, to adjust the set speed to maintain a specified distance from a lead vehicle.(2)Automatic emergency braking systemThe term automatic emergency braking system means a system on a commercial motor vehicle that—(A)detects potential collisions;(B)provides to the driver a warning of each detected potential collision; and(C)applies brakes automatically when a forward collision is imminent.(3)Commercial motor vehicleThe term commercial motor vehicle means a motor vehicle that—(A)is used in interstate commerce; and(B)has a gross vehicle weight rating or a gross vehicle weight of not less than 26,001 pounds.(4)SecretaryThe term Secretary means the Secretary of Transportation.(5)Speed-limiting technologyThe term speed-limiting technology means a technology that prevents a commercial motor vehicle from exceeding a preprogrammed maximum speed.(c)Federal motor vehicle safety standard and motor carrier safety regulation(1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall—(A)acting through the Administrator of the National Highway Traffic Safety Administration, issue a final rule that—(i)establishes a Federal motor vehicle safety standard that requires that all commercial motor vehicles manufactured after the effective date of the standard shall be equipped with a speed-limiting technology; and(ii)prescribes performance standards for speed-limiting technologies, automatic emergency braking systems, and adaptive cruise control systems that reduce or mitigate collisions at speeds of not faster than 70 miles per hour; and(B)acting through the Administrator of the Federal Motor Carrier Safety Administration, issue a final rule that establishes a Federal motor carrier safety regulation that requires that any existing speed-limiting technology already installed in a commercial motor vehicle manufactured after December 31, 1992, shall be used at any time during which the commercial motor vehicle is in operation, in accordance with paragraph (2).(2)RequirementsIn issuing a final rule pursuant to paragraph (1), the Secretary shall—(A)include requirements to ensure that each speed-limiting technology—(i)accurately measures the speed of the applicable commercial motor vehicle; and(ii)maintains a maximum speed of not faster than 65 miles per hour, or not faster than 70 miles per hour with the use of an adaptive cruise control system and an automatic emergency braking system, to ensure the safety of commercial motor vehicle drivers and the public, regardless of whether the speed-limiting technology was installed in the commercial motor vehicle—(I)prior to the effective date of the standard or regulation; or(II)for purposes of achieving compliance with the standard under paragraph (1)(A); and(B)as necessary, amend any Federal motor vehicle safety standards or Federal motor carrier safety regulations to require that all commercial motor vehicles shall travel at a speed of not faster than—(i)65 miles per hour; or(ii)70 miles per hour with the use of adaptive cruise control systems and automatic emergency braking systems.(3)Secretarial review(A)In generalNot less frequently than once every 5 years, the Secretary shall conduct a review of all applicable Federal speed-governing regulations, taking into consideration—(i)deployed safety technologies available in commercial motor vehicles;(ii)the overall impact of the safety technologies described in clause (i) on highway safety; and(iii)available data relating to the use of speed-limiting technologies by commercial motor vehicles.(B)PurposeThe purpose of each review under this paragraph shall be to ensure that proven technologies and data are considered in the context of speed-governing regulations to enhance road safety.(C)Recommendations; publicationOn conclusion of each review under this paragraph, the Secretary shall—(i)submit to Congress recommendations for improvement of Federal speed-governing regulations, if any; and(ii)publish and provide an opportunity for public comment regarding the findings of the review and recommendations, if any.(d)Implementation(1)In generalNot later than 1 year after the date of enactment of this Act, each commercial motor vehicle that is subject to the standard established under subsection (c)(1)(A) shall ensure that a speed-limiting technology establishes and maintains for the commercial motor vehicle a maximum safe speed of not faster than—(A)65 miles per hour; or(B)70 miles per hour with the use of an adaptive cruise control system and an automatic emergency braking system.(2)Verification of compliance with requirementsThe owner of each commercial motor vehicle subject to a requirement under this section shall verify, and submit to the Secretary a certification of, compliance with the requirement at such time and in such manner as the Secretary may establish, by regulation.